Exhibit 10.2

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

COMMON STOCK PURCHASE WARRANT

To Purchase 624,306 Shares of Common Stock of

Clarient, Inc.

THIS COMMON STOCK PURCHASE WARRANT CERTIFIES that, for value received, Safeguard
Delaware, Inc., a Delaware corporation (the “Holder”), is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after September 23, 2006 (the “Initial Exercise
Date”) and on or prior to the close of business on September 23, 2010 (the
“Termination Date”) but not thereafter, to subscribe for and purchase from
Clarient, Inc., a corporation incorporated in the State of Delaware (the
“Company”), up to 624,306 shares (the “Warrant Shares”) of Common Stock, par
value $0.01 per share, of the Company (the “Common Stock”).  The purchase price
of one share of Common Stock (the “Exercise Price”) under this Warrant shall be
$0.98, subject to adjustment hereunder. The Exercise Price and the number of
Warrant Shares for which the Warrant is exercisable shall be subject to
adjustment as provided herein. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain Securities Purchase
Agreement (the “Purchase Agreement”), dated September 22, 2006, between the
Company and the purchasers signatory thereto.


1.             TITLE TO WARRANT.  PRIOR TO THE TERMINATION DATE AND SUBJECT TO
COMPLIANCE WITH APPLICABLE LAWS AND SECTION 7 OF THIS WARRANT, THIS WARRANT AND
ALL RIGHTS HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, AT THE OFFICE OR
AGENCY OF THE COMPANY BY THE HOLDER IN PERSON OR BY DULY AUTHORIZED ATTORNEY,
SUBJECT TO COMPLIANCE WITH SECTION 4.1 OF THE PURCHASE AGREEMENT AND UPON
SURRENDER OF THIS WARRANT TOGETHER WITH THE ASSIGNMENT FORM ANNEXED HERETO
PROPERLY ENDORSED.  THE TRANSFEREE SHALL SIGN AN INVESTMENT LETTER IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY.


--------------------------------------------------------------------------------





2.             AUTHORIZATION OF SHARES.  THE COMPANY COVENANTS THAT ALL WARRANT
SHARES WHICH MAY BE ISSUED UPON THE EXERCISE OF THE PURCHASE RIGHTS REPRESENTED
BY THIS WARRANT WILL, UPON EXERCISE OF THE PURCHASE RIGHTS REPRESENTED BY THIS
WARRANT, BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND
FREE FROM ALL TAXES, LIENS AND CHARGES IN RESPECT OF THE ISSUE THEREOF (OTHER
THAN TAXES IN RESPECT OF ANY TRANSFER OCCURRING CONTEMPORANEOUSLY WITH SUCH
ISSUE).


3.             EXERCISE OF WARRANT.


(A)  EXERCISE OF THE PURCHASE RIGHTS REPRESENTED BY THIS WARRANT MAY BE MADE AT
ANY TIME OR TIMES ON OR AFTER THE INITIAL EXERCISE DATE AND ON OR BEFORE THE
TERMINATION DATE BY DELIVERING THE NOTICE OF EXERCISE FORM ANNEXED HERETO DULY
COMPLETED AND EXECUTED (WHICH DELIVERY MAY BE BY FACSIMILE), AT THE OFFICE OF
THE COMPANY (OR SUCH OTHER OFFICE OR AGENCY OF THE COMPANY AS IT MAY DESIGNATE
BY NOTICE IN WRITING TO THE REGISTERED HOLDER AT THE ADDRESS OF SUCH HOLDER
APPEARING ON THE BOOKS OF THE COMPANY) AND UPON FULL PAYMENT OF THE EXERCISE
PRICE OF THE SHARES THEREBY PURCHASED BY WIRE TRANSFER OR CASHIER’S CHECK DRAWN
ON A UNITED STATES BANK OR BY MEANS OF A CASHLESS EXERCISE PURSUANT TO SECTION
3(D), THE HOLDER SHALL BE ENTITLED TO RECEIVE A CERTIFICATE FOR THE NUMBER OF
WARRANT SHARES SO PURCHASED.  CERTIFICATES FOR SHARES PURCHASED HEREUNDER SHALL
BE DELIVERED TO THE ADDRESS SPECIFIED BY THE HOLDER IN THE NOTICE OF EXERCISE
WITHIN THREE (3) TRADING DAYS FROM THE DELIVERY TO THE COMPANY OF THE NOTICE OF
EXERCISE FORM, SURRENDER OF THIS WARRANT AND PAYMENT OF THE AGGREGATE EXERCISE
PRICE AS SET FORTH ABOVE (“WARRANT SHARE DELIVERY DATE”).  IN LIEU OF DELIVERING
PHYSICAL CERTIFICATES FOR THE SHARES PURCHASED HEREUNDER, PROVIDED THE COMPANY’S
TRANSFER AGENT IS PARTICIPATING IN THE DEPOSITORY TRUST COMPANY (“DTC”) FAST
AUTOMATED SECURITIES TRANSFER PROGRAM, AND SO LONG AS THE LEGEND UPON THE
CERTIFICATES FOR THE SHARES MAY BE REMOVED IN ACCORDANCE WITH SECTION 4.1 OF THE
PURCHASE AGREEMENT, UPON REQUEST OF THE HOLDER, THE COMPANY SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE ITS TRANSFER AGENT ELECTRONICALLY TO
TRANSMIT SUCH SHARES BY CREDITING THE ACCOUNT OF THE HOLDER’S PRIME BROKER WITH
DTC THROUGH ITS DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM (PROVIDED THAT THE
SAME TIME LIMITATIONS HEREIN AS FOR STOCK CERTIFICATES SHALL APPLY AND THAT THE
COMPANY MAY IN ALL EVENTS SATISFY ITS OBLIGATIONS TO DELIVER CERTIFICATES BY
DELIVERY OF PHYSICAL STOCK CERTIFICATES).  THIS WARRANT SHALL BE DEEMED TO HAVE
BEEN EXERCISED ON THE DATE THE EXERCISE PRICE IS RECEIVED BY THE COMPANY.  THE
WARRANT SHARES SHALL BE DEEMED TO HAVE BEEN ISSUED, AND HOLDER OR ANY OTHER
PERSON SO DESIGNATED TO BE NAMED THEREIN SHALL BE DEEMED TO HAVE BECOME A HOLDER
OF RECORD OF SUCH SHARES FOR ALL PURPOSES, AS OF THE DATE THE WARRANT HAS BEEN
EXERCISED BY PAYMENT TO THE COMPANY OF THE EXERCISE PRICE.


(B)  IN ADDITION TO ANY OTHER RIGHTS AVAILABLE TO THE HOLDER, IF THE COMPANY
FAILS TO DELIVER OR CAUSE ITS TRANSFER AGENT TO DELIVER OR TRANSMIT (IN THE
MANNER CONTEMPLATED BY CLAUSE (A) ABOVE) TO THE HOLDER A CERTIFICATE OR
CERTIFICATES REPRESENTING THE SHARES PURSUANT TO AN EXERCISE ON OR BEFORE THE
WARRANT SHARE DELIVERY DATE, AND IF AFTER SUCH DATE THE HOLDER IS REQUIRED BY
ITS BROKER TO PURCHASE (IN AN OPEN MARKET TRANSACTION OR OTHERWISE) SHARES OF
COMMON STOCK TO DELIVER IN SATISFACTION OF A SALE BY THE HOLDER OF THE SHARES
WHICH THE HOLDER ANTICIPATED RECEIVING UPON SUCH EXERCISE (A “BUY-IN”), THEN THE
COMPANY SHALL PROMPTLY HONOR ITS OBLIGATION TO DELIVER TO THE HOLDER SUCH
WARRANT SHARES AND PAY IN CASH TO THE HOLDER THE AMOUNT BY WHICH (X) THE
HOLDER’S TOTAL PURCHASE PRICE (INCLUDING BROKERAGE COMMISSIONS, IF ANY) FOR THE
SHARES OF COMMON STOCK SO PURCHASED EXCEEDS (Y) THE AMOUNT OBTAINED BY
MULTIPLYING (A) THE NUMBER OF

2


--------------------------------------------------------------------------------





SHARES THAT THE COMPANY WAS REQUIRED TO DELIVER TO THE HOLDER IN CONNECTION WITH
THE EXERCISE AT ISSUE TIMES (B) THE CLOSING PRICE PER SHARE ON DATE OF EXERCISE.
THE HOLDER SHALL PROVIDE THE COMPANY WRITTEN NOTICE INDICATING THE AMOUNTS
PAYABLE TO THE HOLDER IN RESPECT OF THE BUY-IN, TOGETHER WITH APPLICABLE
CONFIRMATIONS AND OTHER EVIDENCE REASONABLY REQUESTED BY THE COMPANY.  NOTHING
HEREIN SHALL LIMIT A HOLDER’S RIGHT TO PURSUE ANY OTHER REMEDIES AVAILABLE TO IT
HEREUNDER, AT LAW OR IN EQUITY INCLUDING, WITHOUT LIMITATION, A DECREE OF
SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF WITH RESPECT TO THE COMPANY’S
FAILURE TO TIMELY DELIVER CERTIFICATES REPRESENTING SHARES OF COMMON STOCK UPON
EXERCISE OF THE WARRANT AS REQUIRED PURSUANT TO THE TERMS HEREOF.


(C)  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, UPON PARTIAL
EXERCISE OF THIS WARRANT IN ACCORDANCE WITH THE TERMS HEREOF, THE HOLDER SHALL
NOT BE REQUIRED TO PHYSICALLY SURRENDER THIS WARRANT TO THE COMPANY UNLESS SUCH
HOLDER IS PURCHASING THE FULL AMOUNT OF WARRANT SHARES THEN REPRESENTED BY THIS
WARRANT.  THE HOLDER AND THE COMPANY SHALL MAINTAIN RECORDS SHOWING THE NUMBER
OF WARRANT SHARES SO PURCHASED HEREUNDER AND THE DATES OF SUCH PURCHASES OR
SHALL USE SUCH OTHER METHOD, REASONABLY SATISFACTORY TO THE HOLDER AND THE
COMPANY, SO AS NOT TO REQUIRE PHYSICAL SURRENDER OF THIS WARRANT UPON EACH SUCH
EXERCISE.  THE REQUIREMENT OF PHYSICAL SURRENDER UPON FULL EXERCISE SHALL BE
SATISFIED BY THE HOLDER MAILING, POSTAGE PREPAID, OR ARRANGING FOR DELIVERY BY
COMMERCIAL COURIER THIS WARRANT TO THE COMPANY’S NOTICE ADDRESS.


(D)  THIS WARRANT MAY ALSO BE EXERCISED AT SUCH TIME BY MEANS OF A “CASHLESS
EXERCISE” IN WHICH THE HOLDER SHALL BE ENTITLED TO RECEIVE A CERTIFICATE FOR THE
NUMBER OF WARRANT SHARES EQUAL TO THE QUOTIENT OBTAINED BY DIVIDING ((A-B) (X))
BY (A), WHERE:


(A) =  THE LAST REPORTED SALE PRICE OF THE COMMON STOCK ON THE TRADING DAY
IMMEDIATELY PRECEDING THE DATE OF SUCH ELECTION OR, IF NOT REPORTED, THE FAIR
MARKET VALUE OF SUCH COMMON STOCK AS REASONABLY DETERMINED BY THE COMPANY’S
BOARD OF DIRECTORS;

(B) =  the Exercise Price, as adjusted; and

(X) =  the number of Warrant Shares with respect to which this Warrant is being
exercised.


4.             NO FRACTIONAL SHARES OR SCRIP.  NO FRACTIONAL SHARES OR SCRIP
REPRESENTING FRACTIONAL SHARES SHALL BE ISSUED UPON THE EXERCISE OF THIS
WARRANT.  AS TO ANY FRACTION OF A SHARE WHICH HOLDER WOULD OTHERWISE BE ENTITLED
TO PURCHASE UPON SUCH EXERCISE, THE COMPANY SHALL PAY A CASH ADJUSTMENT IN
RESPECT OF SUCH FINAL FRACTION IN AN AMOUNT EQUAL TO SUCH FRACTION MULTIPLIED BY
THE EXERCISE PRICE.


5.             CHARGES, TAXES AND EXPENSES.  ISSUANCE OF CERTIFICATES FOR
WARRANT SHARES SHALL BE MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE OR
TRANSFER TAX OR OTHER INCIDENTAL EXPENSE IN RESPECT OF THE ISSUANCE OF SUCH
CERTIFICATE, ALL OF WHICH TAXES AND EXPENSES SHALL BE PAID BY THE COMPANY, AND
SUCH CERTIFICATES SHALL BE ISSUED IN THE NAME OF THE HOLDER OR IN SUCH NAME OR
NAMES AS MAY BE DIRECTED BY THE HOLDER; PROVIDED, HOWEVER, THAT IN THE EVENT
CERTIFICATES FOR WARRANT SHARES ARE TO BE ISSUED IN A NAME OTHER THAN THE NAME
OF THE HOLDER, THIS WARRANT WHEN SURRENDERED FOR EXERCISE SHALL BE ACCOMPANIED
BY THE ASSIGNMENT FORM ATTACHED HERETO DULY EXECUTED BY THE HOLDER; AND THE
COMPANY MAY REQUIRE, AS A CONDITION THERETO, THE PAYMENT OF A

3


--------------------------------------------------------------------------------





SUM SUFFICIENT TO REIMBURSE IT FOR ANY TRANSFER TAX INCIDENTAL THERETO,
COMPLIANCE WITH THE PROVISIONS OF SECTION 4.1 OF THE PURCHASE AGREEMENT AND AN
INVESTMENT LETTER FROM THE TRANSFEREE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY.


6.             CLOSING OF BOOKS.  THE COMPANY WILL NOT CLOSE ITS STOCKHOLDER
BOOKS OR RECORDS IN ANY MANNER WHICH PREVENTS THE TIMELY EXERCISE OF THIS
WARRANT, PURSUANT TO THE TERMS HEREOF.


7.             TRANSFER, DIVISION AND COMBINATION.


(A)  SUBJECT TO COMPLIANCE WITH ANY APPLICABLE SECURITIES LAWS AND THE
CONDITIONS SET FORTH IN SECTIONS 1 AND 7(E) HEREOF AND TO THE PROVISIONS OF
SECTION 4.1 OF THE PURCHASE AGREEMENT, THIS WARRANT AND ALL RIGHTS HEREUNDER ARE
TRANSFERABLE, IN WHOLE OR IN PART, UPON SURRENDER OF THIS WARRANT AT THE
PRINCIPAL OFFICE OF THE COMPANY, TOGETHER WITH A WRITTEN ASSIGNMENT OF THIS
WARRANT SUBSTANTIALLY IN THE FORM ATTACHED HERETO DULY EXECUTED BY THE HOLDER OR
ITS AGENT OR ATTORNEY AND FUNDS SUFFICIENT TO PAY ANY TRANSFER TAXES PAYABLE
UPON THE MAKING OF SUCH TRANSFER.  UPON SUCH SURRENDER AND, IF REQUIRED, SUCH
PAYMENT, THE COMPANY SHALL EXECUTE AND DELIVER A NEW WARRANT OR WARRANTS IN THE
NAME OF THE ASSIGNEE OR ASSIGNEES AND IN THE DENOMINATION OR DENOMINATIONS
SPECIFIED IN SUCH INSTRUMENT OF ASSIGNMENT, AND SHALL ISSUE TO THE ASSIGNOR A
NEW WARRANT EVIDENCING THE PORTION OF THIS WARRANT NOT SO ASSIGNED, AND THIS
WARRANT SHALL PROMPTLY BE CANCELLED.  A WARRANT, IF PROPERLY ASSIGNED, MAY BE
EXERCISED BY A NEW HOLDER FOR THE PURCHASE OF WARRANT SHARES WITHOUT HAVING A
NEW WARRANT ISSUED.


(B)  THIS WARRANT MAY BE DIVIDED OR COMBINED WITH OTHER WARRANTS UPON
PRESENTATION HEREOF AT THE AFORESAID OFFICE OF THE COMPANY, TOGETHER WITH A
WRITTEN NOTICE SPECIFYING THE NAMES AND DENOMINATIONS IN WHICH NEW WARRANTS ARE
TO BE ISSUED, SIGNED BY THE HOLDER OR ITS AGENT OR ATTORNEY.  SUBJECT TO
COMPLIANCE WITH SECTION 7(A), AS TO ANY TRANSFER WHICH MAY BE INVOLVED IN SUCH
DIVISION OR COMBINATION, THE COMPANY SHALL EXECUTE AND DELIVER A NEW WARRANT OR
WARRANTS IN EXCHANGE FOR THE WARRANT OR WARRANTS TO BE DIVIDED OR COMBINED IN
ACCORDANCE WITH SUCH NOTICE.


(C)  THE COMPANY SHALL PREPARE, ISSUE AND DELIVER AT ITS OWN EXPENSE (OTHER THAN
TRANSFER TAXES) THE NEW WARRANT OR WARRANTS UNDER THIS SECTION 7.


(D)  THE COMPANY AGREES TO MAINTAIN, AT ITS AFORESAID OFFICE, BOOKS FOR THE
REGISTRATION AND THE REGISTRATION OF TRANSFER OF THE WARRANTS.  IF, AT THE TIME
OF THE SURRENDER OF THIS WARRANT IN CONNECTION WITH ANY TRANSFER OF THIS
WARRANT, THE TRANSFER OF THIS WARRANT SHALL NOT BE REGISTERED PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES OR BLUE SKY LAWS, THE COMPANY MAY REQUIRE, AS A CONDITION OF
ALLOWING SUCH TRANSFER (I) THAT THE HOLDER OR TRANSFEREE OF THIS WARRANT, AS THE
CASE MAY BE, FURNISH TO THE COMPANY A WRITTEN OPINION OF COUNSEL (WHICH OPINION
SHALL BE IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN
COMPARABLE TRANSACTIONS) TO THE EFFECT THAT SUCH TRANSFER MAY BE MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS, (II) THAT THE HOLDER OR TRANSFEREE EXECUTE AND DELIVER TO THE
COMPANY AN INVESTMENT LETTER IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
COMPANY AND (III) THAT THE TRANSFEREE BE AN “ACCREDITED INVESTOR” AS DEFINED IN
RULE 501(A) PROMULGATED UNDER THE SECURITIES ACT.

4


--------------------------------------------------------------------------------





8.             NO RIGHTS AS SHAREHOLDER UNTIL EXERCISE.  THIS WARRANT DOES NOT
ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR OTHER RIGHTS AS A SHAREHOLDER OF THE
COMPANY PRIOR TO THE EXERCISE HEREOF.  UPON THE SURRENDER OF THIS WARRANT AND
THE PAYMENT OF THE AGGREGATE EXERCISE PRICE (OR BY MEANS OF A CASHLESS
EXERCISE), THE WARRANT SHARES SO PURCHASED SHALL BE AND BE DEEMED TO BE ISSUED
TO SUCH HOLDER AS THE RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON
THE LATER OF THE DATE OF SUCH SURRENDER OR PAYMENT.


9.             LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT.  THE COMPANY
COVENANTS THAT UPON RECEIPT BY THE COMPANY OF EVIDENCE REASONABLY SATISFACTORY
TO IT OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT OR ANY STOCK
CERTIFICATE RELATING TO THE WARRANT SHARES, AND IN CASE OF LOSS, THEFT OR
DESTRUCTION, OF INDEMNITY OR SECURITY REASONABLY SATISFACTORY TO IT (WHICH, IN
THE CASE OF THE WARRANT, SHALL NOT INCLUDE THE POSTING OF ANY BOND), AND UPON
SURRENDER AND CANCELLATION OF SUCH WARRANT OR STOCK CERTIFICATE, IF MUTILATED,
THE COMPANY WILL MAKE AND DELIVER A NEW WARRANT OR STOCK CERTIFICATE OF LIKE
TENOR AND DATED AS OF SUCH CANCELLATION, IN LIEU OF SUCH WARRANT OR STOCK
CERTIFICATE.


10.           SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE LAST OR APPOINTED DAY
FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED
HEREIN SHALL BE A SATURDAY, SUNDAY OR A LEGAL HOLIDAY, THEN SUCH ACTION MAY BE
TAKEN OR SUCH RIGHT MAY BE EXERCISED ON THE NEXT SUCCEEDING DAY THAT IS NOT A
SATURDAY, SUNDAY OR LEGAL HOLIDAY.


11.           ADJUSTMENTS OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  THE
NUMBER AND KIND OF SECURITIES PURCHASABLE UPON THE EXERCISE OF THIS WARRANT AND
THE EXERCISE PRICE SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME UPON THE
HAPPENING OF ANY OF THE FOLLOWING.  IN CASE THE COMPANY SHALL (I) PAY A DIVIDEND
IN SHARES OF COMMON STOCK OR MAKE A DISTRIBUTION IN SHARES OF COMMON STOCK TO
HOLDERS OF ITS OUTSTANDING COMMON STOCK, (II) SUBDIVIDE ITS OUTSTANDING SHARES
OF COMMON STOCK INTO A GREATER NUMBER OF SHARES, (III) COMBINE ITS OUTSTANDING
SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF SHARES OF COMMON STOCK, OR (IV)
ISSUE ANY SHARES OF ITS CAPITAL STOCK IN A RECLASSIFICATION OF THE COMMON STOCK,
THEN THE NUMBER OF WARRANT SHARES PURCHASABLE UPON EXERCISE OF THIS WARRANT
IMMEDIATELY PRIOR THERETO SHALL BE ADJUSTED SO THAT THE HOLDER SHALL BE ENTITLED
TO RECEIVE THE KIND AND NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF THE
COMPANY WHICH IT WOULD HAVE OWNED OR HAVE BEEN ENTITLED TO RECEIVE HAD SUCH
WARRANT BEEN EXERCISED IMMEDIATELY PRIOR TO THE OCCURRENCE OF SUCH EVENT.  UPON
EACH SUCH ADJUSTMENT OF THE KIND AND NUMBER OF WARRANT SHARES OR OTHER
SECURITIES OF THE COMPANY WHICH ARE PURCHASABLE HEREUNDER, THE HOLDER SHALL
THEREAFTER BE ENTITLED TO PURCHASE THE NUMBER OF WARRANT SHARES OR OTHER
SECURITIES RESULTING FROM SUCH ADJUSTMENT AT AN EXERCISE PRICE PER WARRANT SHARE
OR OTHER SECURITY OBTAINED BY MULTIPLYING THE EXERCISE PRICE IN EFFECT
IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY THE NUMBER OF WARRANT SHARES PURCHASABLE
PURSUANT HERETO IMMEDIATELY PRIOR TO SUCH ADJUSTMENT AND DIVIDING SUCH AMOUNT BY
THE NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY PURCHASABLE
PURSUANT HERETO AS A RESULT OF SUCH ADJUSTMENT (SUCH THAT THE AGGREGATE PURCHASE
PRICE FOR ALL WARRANT SHARES OR OTHER SECURITIES RESULTING FROM SUCH ADJUSTMENT
UPON FULL EXERCISE OF THIS WARRANT SHALL REMAIN THE SAME).  AN ADJUSTMENT MADE
PURSUANT TO THIS PARAGRAPH SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE
EFFECTIVE DATE OF SUCH EVENT.


12.           REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR
DISPOSITION OF ASSETS.  IN CASE THE COMPANY SHALL REORGANIZE ITS CAPITAL,
RECLASSIFY ITS CAPITAL STOCK, CONSOLIDATE OR MERGE

5


--------------------------------------------------------------------------------





WITH OR INTO ANOTHER CORPORATION (WHERE THE COMPANY IS NOT THE SURVIVING
CORPORATION OR WHERE THERE IS A CHANGE IN OR DISTRIBUTION WITH RESPECT TO THE
COMMON STOCK OF THE COMPANY), OR SELL, TRANSFER OR OTHERWISE DISPOSE OF ALL OR
SUBSTANTIALLY ALL ITS PROPERTY, ASSETS OR BUSINESS TO ANOTHER CORPORATION AND,
PURSUANT TO THE TERMS OF SUCH REORGANIZATION, RECLASSIFICATION, MERGER,
CONSOLIDATION OR DISPOSITION OF ASSETS, SHARES OF COMMON STOCK OF THE SUCCESSOR
OR ACQUIRING CORPORATION, OR ANY CASH, SHARES OF STOCK OR OTHER SECURITIES OR
PROPERTY OF ANY NATURE WHATSOEVER (INCLUDING WARRANTS OR OTHER SUBSCRIPTION OR
PURCHASE RIGHTS) IN ADDITION TO OR IN LIEU OF COMMON STOCK OF THE SUCCESSOR OR
ACQUIRING CORPORATION (“OTHER PROPERTY”), ARE TO BE RECEIVED BY OR DISTRIBUTED
TO THE HOLDERS OF COMMON STOCK OF THE COMPANY, THEN THE HOLDER SHALL HAVE THE
RIGHT THEREAFTER TO RECEIVE UPON EXERCISE OF THIS WARRANT (AND THIS WARRANT
SHALL THEREAFTER BE EXERCISABLE ONLY FOR), THE NUMBER OF SHARES OF COMMON STOCK
OF THE SUCCESSOR OR ACQUIRING CORPORATION OR OF THE COMPANY, IF IT IS THE
SURVIVING CORPORATION, AND OTHER PROPERTY RECEIVABLE UPON OR AS A RESULT OF SUCH
REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS
BY A HOLDER OF THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS WARRANT IS
EXERCISABLE IMMEDIATELY PRIOR TO SUCH EVENT. IN CASE OF ANY SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS, THE SUCCESSOR
OR ACQUIRING CORPORATION (IF OTHER THAN THE COMPANY) SHALL EXPRESSLY ASSUME THE
DUE AND PUNCTUAL OBSERVANCE AND PERFORMANCE OF EACH AND EVERY COVENANT AND
CONDITION OF THIS WARRANT TO BE PERFORMED AND OBSERVED BY THE COMPANY AND ALL
THE OBLIGATIONS AND LIABILITIES HEREUNDER, SUBJECT TO SUCH MODIFICATIONS AS MAY
BE DEEMED APPROPRIATE (AS DETERMINED IN GOOD FAITH BY RESOLUTION OF THE BOARD OF
DIRECTORS OF THE COMPANY) IN ORDER TO PROVIDE FOR ADJUSTMENTS OF WARRANT SHARES
FOR WHICH THIS WARRANT IS EXERCISABLE WHICH SHALL BE AS NEARLY EQUIVALENT AS
PRACTICABLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS SECTION 12.  FOR PURPOSES OF
THIS SECTION 12, “COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION” SHALL
INCLUDE STOCK OF SUCH CORPORATION OF ANY CLASS WHICH IS NOT PREFERRED AS TO
DIVIDENDS OR ASSETS OVER ANY OTHER CLASS OF STOCK OF SUCH CORPORATION AND WHICH
IS NOT SUBJECT TO REDEMPTION.  THE FOREGOING PROVISIONS OF THIS SECTION 12 SHALL
SIMILARLY APPLY TO SUCCESSIVE REORGANIZATIONS, RECLASSIFICATIONS, MERGERS,
CONSOLIDATIONS OR DISPOSITION OF ASSETS.


13.           INTENTIONALLY DELETED.


14.           NOTICE OF ADJUSTMENT.  WHENEVER THE NUMBER OF WARRANT SHARES OR
NUMBER OR KIND OF SECURITIES OR OTHER PROPERTY PURCHASABLE UPON THE EXERCISE OF
THIS WARRANT OR THE EXERCISE PRICE IS ADJUSTED, AS HEREIN PROVIDED, THE COMPANY
SHALL GIVE NOTICE THEREOF TO THE HOLDER, WHICH NOTICE SHALL STATE THE NUMBER OF
WARRANT SHARES (AND OTHER SECURITIES OR PROPERTY) PURCHASABLE UPON THE EXERCISE
OF THIS WARRANT AND THE EXERCISE PRICE OF SUCH WARRANT SHARES (AND OTHER
SECURITIES OR PROPERTY) AFTER SUCH ADJUSTMENT, SETTING FORTH A BRIEF STATEMENT
OF THE FACTS REQUIRING SUCH ADJUSTMENT AND SETTING FORTH THE COMPUTATION BY
WHICH SUCH ADJUSTMENT WAS MADE.


15.           NOTICE OF CORPORATE ACTION.  IF AT ANY TIME:


(A)  THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF ITS COMMON STOCK FOR THE
PURPOSE OF ENTITLING THEM TO RECEIVE A DIVIDEND OR OTHER DISTRIBUTION, OR ANY
RIGHT TO SUBSCRIBE FOR OR PURCHASE ANY EVIDENCES OF ITS INDEBTEDNESS, ANY SHARES
OF STOCK OF ANY CLASS OR ANY OTHER SECURITIES OR PROPERTY, OR TO RECEIVE ANY
OTHER RIGHT, OR


(B)  THERE SHALL BE ANY CAPITAL REORGANIZATION OF THE COMPANY, ANY
RECLASSIFICATION OR RECAPITALIZATION OF THE CAPITAL STOCK OF THE COMPANY OR ANY
CONSOLIDATION OR MERGER OF THE

6


--------------------------------------------------------------------------------





COMPANY WITH, OR ANY SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL THE PROPERTY, ASSETS OR BUSINESS OF THE COMPANY TO, ANOTHER CORPORATION THAT
WOULD TRIGGER AN ADJUSTMENT PURSUANT TO SECTION 12, OR


(C)  THERE SHALL BE A VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION OR
WINDING UP OF THE COMPANY;


THEN, IN ANY ONE OR MORE OF SUCH CASES, THE COMPANY SHALL GIVE TO HOLDER (I) AT
LEAST 20 DAYS’ PRIOR WRITTEN NOTICE OF THE DATE ON WHICH A RECORD DATE SHALL BE
SELECTED FOR SUCH DIVIDEND, DISTRIBUTION OR RIGHT OR FOR DETERMINING RIGHTS TO
VOTE IN RESPECT OF ANY SUCH REORGANIZATION, RECLASSIFICATION, MERGER,
CONSOLIDATION, SALE, TRANSFER, DISPOSITION, LIQUIDATION OR WINDING UP, AND (II)
IN THE CASE OF ANY SUCH REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION,
SALE, TRANSFER, DISPOSITION, DISSOLUTION, LIQUIDATION OR WINDING UP, AT LEAST 20
DAYS’ PRIOR WRITTEN NOTICE OF THE DATE WHEN THE SAME SHALL TAKE PLACE.  SUCH
NOTICE IN ACCORDANCE WITH THE FOREGOING CLAUSE ALSO SHALL SPECIFY (I) THE DATE
ON WHICH ANY SUCH RECORD IS TO BE TAKEN FOR THE PURPOSE OF SUCH DIVIDEND,
DISTRIBUTION OR RIGHT, THE DATE ON WHICH THE HOLDERS OF COMMON STOCK SHALL BE
ENTITLED TO ANY SUCH DIVIDEND, DISTRIBUTION OR RIGHT, AND THE AMOUNT AND
CHARACTER THEREOF, AND (II) THE ESTIMATED DATE ON WHICH ANY SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION, SALE, TRANSFER, DISPOSITION,
DISSOLUTION, LIQUIDATION OR WINDING UP IS TO TAKE PLACE AND THE TIME, IF ANY
SUCH TIME IS TO BE FIXED, AS OF WHICH THE HOLDERS OF COMMON STOCK SHALL BE
ENTITLED TO EXCHANGE THEIR WARRANT SHARES FOR SECURITIES OR OTHER PROPERTY
DELIVERABLE UPON SUCH DISPOSITION, DISSOLUTION, LIQUIDATION OR WINDING UP. EACH
SUCH WRITTEN NOTICE SHALL BE SUFFICIENTLY GIVEN IF ADDRESSED TO HOLDER AT THE
LAST ADDRESS OF HOLDER APPEARING ON THE BOOKS OF THE COMPANY AND DELIVERED IN
ACCORDANCE WITH SECTION 17(D).


16.           AUTHORIZED SHARES.  THE COMPANY COVENANTS THAT DURING THE PERIOD
THE WARRANT IS OUTSTANDING, IT WILL RESERVE FROM ITS AUTHORIZED AND UNISSUED
COMMON STOCK A SUFFICIENT NUMBER OF SHARES TO PROVIDE FOR THE ISSUANCE OF THE
WARRANT SHARES UPON THE EXERCISE OF ANY PURCHASE RIGHTS UNDER THIS WARRANT. THE
COMPANY FURTHER COVENANTS THAT ITS ISSUANCE OF THIS WARRANT SHALL CONSTITUTE
FULL AUTHORITY TO ITS OFFICERS WHO ARE CHARGED WITH THE DUTY OF EXECUTING STOCK
CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY CERTIFICATES FOR THE WARRANT
SHARES UPON THE EXERCISE OF THE PURCHASE RIGHTS UNDER THIS WARRANT.  THE COMPANY
WILL TAKE ALL SUCH REASONABLE ACTION AS MAY BE NECESSARY TO ASSURE THAT SUCH
WARRANT SHARES MAY BE ISSUED AS PROVIDED HEREIN WITHOUT VIOLATION OF ANY
APPLICABLE LAW OR REGULATION, OR OF ANY REQUIREMENTS OF THE PRINCIPAL MARKET
UPON WHICH THE COMMON STOCK MAY BE LISTED.

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amend its certificate of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
appropriate to protect the rights of Holder as set forth in this Warrant against
impairment.  Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value, (b)
take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant,

7


--------------------------------------------------------------------------------




and (c) use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be necessary to enable the Company to perform its obligations
under this Warrant.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.


17.           MISCELLANEOUS.


(A)  JURISDICTION.  THIS WARRANT SHALL CONSTITUTE A CONTRACT UNDER THE LAWS OF
THE STATE OF NEW YORK.


(B)  RESTRICTIONS.  THE HOLDER ACKNOWLEDGES THAT THE WARRANT SHARES ACQUIRED
UPON THE EXERCISE OF THIS WARRANT, IF NOT REGISTERED, WILL HAVE RESTRICTIONS
UPON RESALE IMPOSED BY STATE AND FEDERAL SECURITIES LAWS.


(C)  NONWAIVER AND EXPENSES.  NO COURSE OF DEALING OR ANY DELAY OR FAILURE TO
EXERCISE ANY RIGHT HEREUNDER ON THE PART OF HOLDER SHALL OPERATE AS A WAIVER OF
SUCH RIGHT OR OTHERWISE PREJUDICE HOLDER’S RIGHTS, POWERS OR REMEDIES,
NOTWITHSTANDING ALL RIGHTS HEREUNDER TERMINATE ON THE TERMINATION DATE.


(D)  NOTICES.  ANY NOTICE, REQUEST OR OTHER DOCUMENT REQUIRED OR PERMITTED TO BE
GIVEN OR DELIVERED TO THE HOLDER BY THE COMPANY SHALL BE DELIVERED IN ACCORDANCE
WITH THE NOTICE PROVISIONS OF THE PURCHASE AGREEMENT; PROVIDED UPON ANY
PERMITTED ASSIGNMENT OF THIS WARRANT, THE ASSIGNEE SHALL PROMPTLY PROVIDE THE
COMPANY WITH ITS CONTACT INFORMATION.


(E)  LIMITATION OF LIABILITY.  NO PROVISION HEREOF, IN THE ABSENCE OF ANY
AFFIRMATIVE ACTION BY HOLDER TO EXERCISE THIS WARRANT OR PURCHASE WARRANT
SHARES, AND NO ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF HOLDER, SHALL
GIVE RISE TO ANY LIABILITY OF HOLDER FOR THE PURCHASE PRICE OF ANY COMMON STOCK
OR AS A STOCKHOLDER OF THE COMPANY, WHETHER SUCH LIABILITY IS ASSERTED BY THE
COMPANY OR BY CREDITORS OF THE COMPANY.


(F)  REMEDIES.  HOLDER, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO SPECIFIC
PERFORMANCE OF ITS RIGHTS UNDER THIS WARRANT.  THE COMPANY AGREES THAT MONETARY
DAMAGES WOULD NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF A
BREACH BY IT OF THE PROVISIONS OF THIS WARRANT AND HEREBY AGREES TO WAIVE THE
DEFENSE IN ANY ACTION FOR SPECIFIC PERFORMANCE THAT A REMEDY AT LAW WOULD BE
ADEQUATE.


(G)  SUCCESSORS AND ASSIGNS.  SUBJECT TO APPLICABLE SECURITIES LAWS, THIS
WARRANT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE SUCCESSORS OF THE COMPANY AND THE SUCCESSORS
AND PERMITTED ASSIGNS OF HOLDER.  THE PROVISIONS OF THIS WARRANT ARE INTENDED TO
BE FOR THE BENEFIT OF ALL HOLDERS FROM TIME TO TIME OF THIS WARRANT AND SHALL BE
ENFORCEABLE BY ANY SUCH HOLDER OR HOLDER OF WARRANT SHARES.


(H)  AMENDMENT AND WAIVER.  THIS WARRANT MAY BE MODIFIED OR AMENDED OR THE

8


--------------------------------------------------------------------------------





PROVISIONS HEREOF WAIVED WITH THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDER.


(I)  SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS WARRANT SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS WARRANT SHALL BE PROHIBITED BY OR INVALID UNDER
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISIONS
OR THE REMAINING PROVISIONS OF THIS WARRANT.


(J)  HEADINGS.  THE HEADINGS USED IN THIS WARRANT ARE FOR THE CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT, FOR ANY PURPOSE, BE DEEMED A PART OF THIS WARRANT.

********************

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

Dated:  September 22, 2006

 

CLARIENT, INC.

 

 

 

By:

/s/ James V. Agnello

 

 

Name:  James V. Agnello

 

Title:  Senior Vice President and Chief Financial

 

Officer

 


--------------------------------------------------------------------------------




NOTICE OF EXERCISE

To:          Clarient, Inc.

(1) The undersigned hereby elects to purchase            Warrant Shares of
Clarient, Inc. pursuant to the terms of the attached Warrant (only if exercised
in full), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.

(2) Payment shall take the form of (check applicable box):

o    in lawful money of the United States; or

o    the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 3(d), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 3(d).

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

The Warrant Shares shall be delivered to the following:

 

 

 

 

 

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Dated:

 

 

 


--------------------------------------------------------------------------------




ASSIGNMENT FORM

(To assign the foregoing warrant, execute this form and supply required
information.  Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

                                      whose address is
                                                

Dated:           ,    

Holder’s Signature:

By:

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

Signature Guaranteed: 

 

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.


--------------------------------------------------------------------------------